Citation Nr: 0808225	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective January 
14, 2003.

In July 2007, the Board remanded the case for further 
development.

In an October 2007 rating decision, the RO increased the 
evaluation for service-connected PTSD to 70 percent, 
effective January 14, 2003.  Through his representative, in a 
February 2008 brief, the veteran did not indicate that he is 
satisfied with the recent increase in evaluation to 70 
percent evaluation.  Since that increase was not a full 
grant, the Board concludes that the claim for increase is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

To the extent the veteran's statements could be construed as 
a claim for a total disability rating based on individual 
unemployability; that matter has not been developed for 
appellate review and is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as anxiety; depression; nightmares; circumstantial speech; 
irritability, impairment of recent memory and cognition; 
social isolation; some suicidal and homicidal ideations, but 
no plan or intent; and difficulty in adapting to stressful 
circumstances.  His PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.
2.  The veteran has not submitted evidence tending to show 
that his service- connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD are not met.  38 C.F.R. §§ 
3.321, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service medical records show that the veteran had combat 
service in Vietnam.  In January 2003, the veteran sought 
service connection for PTSD.  

In June 2003, he underwent a VA initial examination for PTSD.  
The June 2003 VA examiner diagnosed the veteran with PTSD, 
noting that it such disability is productive of intrusive 
thoughts, nightmares, occasional flashbacks, anxiety, 
avoidance of thoughts and activities, hypervigilance, and 
excessive startle response.  The examiner assigned a GAF 
score of 40, and noted that the veteran is clearly in need of 
additional treatment and would likely benefit form developing 
an ongoing therapeutic relationship.

As noted, the veteran perfected an appeal of a July 2003 
rating decision, which granted service connection for PTSD, 
and assigned a 50 percent evaluation, effective January 14, 
2003.  In an October 2007 rating decision, the RO increased 
the evaluation for service-connected PTSD to 70 percent, 
effective January 14, 2003.  The veteran now asserts that he 
is entitled to an initial evaluation for his PTSD in excess 
of 70 percent.

VA treatment records show that the veteran attempted group 
therapy and has attended some individual therapy sessions.  
According to a May 2003 VA psychiatric treatment note, the 
veteran complained of nightmares.  

According to a VA psychiatric treatment note dated in 
February 2005, the veteran stated that his life is "on 
hold," and his attention switches between 150 channels.  He 
reported feeling very alone; he avoids everyone.  The 
psychiatrist stated that the veteran "perplexes me.  At this 
point I lean to the PTSD issue as central."

Pursuant to the Board's July 2007 remand, the veteran was 
afforded another VA examination in September 2007.  According 
to the September 2007 VA examination report, the veteran was 
appropriately groomed, neat, and clean.  He was oriented as 
to time, place, person, and was cognitive to the reason for 
the examination.  He was logical and generally coherent, but 
his speech was circumstantial and tangential.  He made fair 
eye contact.  There was some evidence of word-finding 
problems, and at times, a speech impediment.  The veteran was 
pleasant, cooperative, open, and honest.  His mood was 
described as dysphoric and irritable.  He was able to laugh 
on occasion.  His affect did not always match the content of 
discussion and he was somewhat labile.  No hallucinations, 
delusions, or psychosis were noted.  The examiner noted that 
a cognitive disorder was possibly present.  There were some 
homicidal and suicidal thoughts, but no plans or intent.  
There was no startle reaction to ambient noise, and the 
examiner stated that he did not appear hypervigilant.  The 
veteran showed clinical depression and moderate anxiety 
during the examination.  The examiner further stated that the 
veteran's abstraction ability was very low and appeared to be 
interfered with anxiety.  His judgment was impulsive, and his 
attention and concentration were regarded as poor.  He was 
able to subtract backwards by 7 with one mistake, but only 
with great effort.  His remote memory was intact, and his 
recent memory was clearly poor.  He was able to recall zero 
of three items after five minutes with an intervening task.  
He also failed to recognize any of the three items.  He 
followed two of three directions.  In spite of the above-
noted problems, the examiner indicated that the veteran is 
competent to manage his VA benefits and handle his affairs.  
The examiner acknowledged that the veteran has deteriorated 
somewhat since his last VA examination.  The veteran's PTSD 
symptoms appeared to be about the same as during the last 
examination, but his cognition has worsened and his overall 
level of distress appears higher.  There appears to be 
considerable interference with his work due to his Vietnam 
memories.  Isolation has increased.  Axis I diagnosis was 
PTSD with secondary depression and anxiety; and alcohol 
abuse.  GAF score was 38 based on the veteran's PTSD.  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
Diagnostic Code 9411, a 70 percent evaluation is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that the symptoms listed in 38 C.F.R. § 4.130 are the 
appropriate rating criteria for evaluating psychiatric 
disabilities, and that the criteria listed in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
supplement, but do not replace, the criteria listed in the 
general rating formula.  Sellers v. Principi, 372 F.3d 1318, 
1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

Further, the Board notes that the Court has recognized that a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001)

On review of the evidence of record, the Board finds that the 
veteran's service-connected PTSD is primarily manifested by 
no more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as depression, anxiety, irritability, nightmares, 
circumstantial speech, cognitive impairment, poor recent 
memory, and difficulty in adapting to stressful 
circumstances, as contemplated by a 70 percent disability 
evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130 
(2007).  

The Board finds that the veteran's disability picture does 
not more nearly approximate the criteria for a 100 percent 
evaluation.  In this regard, the evidence does not show that 
the veteran's PTSD is manifested total occupational and 
social impairment.  While there is some evidence of a 
possible cognitive disorder, there is no evidence of gross 
impairment in thought processes or communication.  There is 
also no evidence of persistent delusions or hallucinations, 
or grossly inappropriate behavior.  Although the September 
2007 VA examiner noted some evidence of suicidal and 
homicidal ideations, no plan or intent was demonstrated; thus 
there is no evidence of persistent danger of hurting self or 
others.  Further, while the evidence reveals that the 
veteran's recent memory is poor, there is no evidence of 
memory loss for names of close relatives, own occupation, or 
own name.  Nor is there evidence of disorientation to time or 
place.  

Further, the veteran's GAF scores, during the appeal period, 
ranged from 38 to 40, which only indicate some impairment in 
reality testing or communication or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

Finally, the Board notes that the September 2007 VA examiner 
opined that the veteran's PTSD symptoms appeared to be about 
the same as during the last examination, despite the 
increased cognitive impairment, social isolation, and 
increase in overall distress.  

In sum, for the reasons discussed above, the evidence does 
not show that the veteran's service-connected PTSD is 
manifested by total occupational or social impairment.  
Consequently, an initial evaluation for service-connected 
PTSD in excess of 70 percent is not warranted.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected PTSD has not been more than 70 percent disabling.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  The veteran has held the 
same job since 1990 and has not required frequent inpatient 
treatment for PTSD.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


